Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 3:
Line 1:  delete “the thickness” and substitute --a thickness--;
Line 2:  delete “the depth” and substitute --a depth--.
In claim 10:
Line 1:  delete “the thickness” and substitute --a thickness--;
Line 2:  delete “the depth” and substitute --a depth--.
In claim 14:
Line 5:  delete “the space” and substitute --a space--;
Line 6:  delete “the edge” (first occurrence) and substitute --an edge--; delete “the edge” (second occurrence) and substitute --an edge--.
Line 8:  delete “the space between” (second occurrence).
In claim 16:
Line 1:  delete “the thickness” and substitute --a thickness--;
Line 2:  delete “the depth” and substitute --a depth--.

In the drawings:
The following changes to the drawings have been approved by the examiner:
Figures 1A, 1B, 2A, 2B and 2C should be labeled “Prior Art” since these figures only depict conventional structures.
In order to avoid abandonment of the application, applicant must make the above drawing changes.

Claims 1-18 are allowed.  It is noted the amendments to claim 14 were need since an antecedent basis for “the space” and “the edge” was not defined and to correct a minor informality.  The amendments to claims 3, 10 and 16 were needed since an antecedent basis for “the thickness” and “the depth” was not defined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, alone or in combination, teaches the Applicant’s invention of an elastic microcell surface structure for an elastomeric body comprised of an elastomeric body having a solid uneven structure formed from protruding portions and recessed portions on a surface thereof and an outer film having a zig-zag uneven structure being closely wrapped around the protruding and recessed portions, or the claimed method and apparatus for making the elastic microcell surface structure.   See Figure 4C which discloses the outer film 43 having a zig-zag uneven structure which is closely wrapped around protruding and recessed portions of the elastomeric body 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Su et al., Razavi and Pink references are cited as being directed to the state of the art as teaching of articles having a patterned film adhered to a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/21/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754